         Case 1:19-cv-03867-PAE-OTW Document 33 Filed 04/21/20 Page 1 of 2



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- X
                                                                        :
 WILLIAM AGUILAR, ALBERTO MORENO,                                       :
 and BENNY TORRES,                                                      :   19 Civ. 3867 (PAE) (OTW)
                                                                        :
                                              Plaintiffs,               :           ORDER
                                                                        :
                            -v-                                         :
                                                                        :
 T BAR MANAGEMENT EAST, LLC, et al.,                                    :
                                                                        :
                                              Defendants.               :
                                                                        X
-----------------------------------------------------------------------

 PAUL A. ENGELMAYER, District Judge:

          On April 16, 2020, the parties submitted a proposed settlement agreement and a letter in

 support, in this Fair Labor Standards Act (“FLSA”) and New York Labor Law action. Dkt. 32

 (“Agreement”). The Court has carefully reviewed the Agreement. The Court concludes,

 substantially for the reasons stated in the parties’ letter, that the proposed settlement agreement is

 fair and reasonable. Under the Agreement, defendants agree to pay the following amounts to

 plaintiffs:

     •    William Aguilar: $17,693.50
     •    Alberto Moreno: $4,451.46
     •    Benny Torres: $10,896.70

          Defendants further agree to pay $16,958.35 in attorneys’ fees to plaintiffs’ attorneys,

 Beranbaum Menken LLP and The Law Offices of Jacob Aronauer. The Agreement therefore

 allocates one third of the total settlement amount, net costs, to plaintiffs’ counsel as attorneys’

 fees. Upon careful review of the Agreement, the Court is satisfied that the Agreement was

 achieved through procedurally fair means and is fair and reasonable such that it satisfies the

 standard set forth in Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015).
      Case 1:19-cv-03867-PAE-OTW Document 33 Filed 04/21/20 Page 2 of 2



        Accordingly, the Court approves the Agreement. The Clerk of Court is respectfully

directed to close this case.



SO ORDERED.


                                                           PaJA.�
                                                          ____________________________
                                                          Paul A. Engelmayer
                                                          United States District Judge

Dated: April 21, 2020
       New York, New York




                                               2
